Judge Harold R. Banke.
Tracy Chastain was convicted of aggravated child molestation and child molestation. He challenges the sufficiency of the evidence on appeal.
This case arose after the seven-year-old victim told her grand*543mother that Chastain had touched her private parts with his hands and tongue. The child reported that Chastain, her mother’s live-in boyfriend, threatened not to take her to Disney World if she told anyone. The grandmother informed the child’s mother and authorities and this prosecution commenced. Held:
Decided February 18,1999.
John F. McClellan, Jr., for appellant.
Tambra P. Colston, District Attorney, Martha P. Jacobs, Assistant District Attorney, for appellee.
The record refutes Chastain’s contention that the absence of corroborative evidence requires reversal. But at the outset, we note that unlike our statutory rape statute, OCGA § 16-6-4 does not require corroborating evidence for a conviction. Compare OCGA § 16-6-3 (a).
Even if it did, we would find the evidence sufficient to support the verdict. The victim testified that Chastain touched and licked her vaginal area. She stated that the touching occurred more than ten times and on occasion, “[i]t hurt bad.” The victim’s grandmother testified that the victim told her that Chastain had touched and licked her private parts. See Redd v. State, 232 Ga. App. 666, 667 (1) (502 SE2d 467) (1998). The State also played a video of the victim discussing the facts underlying the charges which corroborated her trial testimony. See Kapua v. State, 228 Ga. App. 193, 194-195 (1) (491 SE2d 387) (1997). The record showed that the molestation began less than a month after Chastain moved in with the victim’s mother. The victim’s mother testified that one night she followed Chastain into her daughter’s room and discovered him lying beside her daughter with an erection. He got angry because she followed him. At around the same time, the child’s grandmother received an anonymous letter stating that Chastain “liked” little children and the victim could be in danger. The evidence, viewed in the light most favorable to the verdict, is clearly sufficient. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Pope, P. J, and Smith, J., concur.